Case 2:17-cv-00307-SPC-NPM Document 43 Filed 02/03/21 Page 1 of 3 PageID 647




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

AHMAD HAYWARD,

           Petitioner,

v.                                               Case No: 2:17-cv-307-SPC-NPM

SECRETARY, DOC and
FLORIDA ATTORNEY
GENERAL,

              Respondents.
                                          /

                              OPINION AND ORDER1

       Before the Court are Petitioner Ahmad Hayward’s Motion for Relief from

Judgment (Doc. 40) and Amended Motion for Relief from Judgment (Doc. 41).

Hayward seeks relief from the Court’s Order Denying Petition for Writ of

Habeas Corpus (Doc. 38). He argues the Court “mistakenly determined that

Petitioner chose to plead guilty without the benefit of a plea agreement”

because the Sentencing Score Sheet prepared in the underlying criminal case

induced Hayward’s plea of nolo contendere. (Doc. 41 at 1-2).




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:17-cv-00307-SPC-NPM Document 43 Filed 02/03/21 Page 2 of 3 PageID 648




      Federal Rule of Civil Procedure 60(b)(1) allows the Court to “relieve a

party or its legal representative from a final judgment, order, or proceeding

for…(1) mistake, inadvertence, surprise, or excusable neglect[.]” Rule 60 relief

is not appropriate here because the Court did not make a mistake.            The

relevant part of the Order states,

      The events surrounding the entry of Petitioner’s plea, and his
      subsequent sentence, have given rise to this Petition for Writ of
      Habeas Corpus. In the Florida state criminal courts, the
      overwhelming majority of defendants enter guilty, or nolo
      contendere, pleas pursuant to plea agreements that include an
      agreed upon sentence. In those cases, defendants are informed of
      the terms of the sentence they will receive from the judge before
      they agree to enter a plea, and the trial judge simply imposes the
      sentence that was agreed upon in advance by the state and
      defendant. However, in some situations -- typically when the state
      and defendant are unable to agree in advance upon a sentence --
      defendants choose to plead guilty without the benefit of a plea
      agreement. In those situations, the defendants do not know in
      advance what sentence they will receive, and they take the risk
      that the judge will impose a sentence with which they do not agree,
      including the possibility of a maximum sentence. In the Florida
      state courts this is called an “open plea.” Here, Petitioner decided
      to enter an “open plea” and he received a maximum sentence of
      fifteen years.

This is a correct characterization of Hayward’s plea of nolo contendere.

Hayward contends the Sentencing Score Sheet prepared in his case induced

him to enter a plea. But merely being aware of the sentencing range does not

transform an open plea into a plea agreement.

      What is more, even if the Court’s characterization of Hayward’s plea as

an “open plea” was incorrect, Hayward would not be entitled to relief.




                                       2
Case 2:17-cv-00307-SPC-NPM Document 43 Filed 02/03/21 Page 3 of 3 PageID 649




Hayward claims the Court’s Order is contrary to Santobello v. New York, 404

U.S. 257 (1971) and McCarthy v. United States, 394 U.S. 459 (1969). But

neither case helps him. Santobello “held that a defendant may not be bound

to a plea agreement following a prosecutorial breach of an enforceable

provision of [a plea] agreement.” Kernan v. Cuero, 138 S. Ct. 4, 8 (2017).

Hayward did not identify any unkept promise. The trial court gave him a

sentence—15 years imprisonment—that was within the Score Sheet’s range.

The McCarthy court held that before accepting a guilty plea, a trial court must

inform the defendant of his rights and determine whether he understands the

action he is taking. 394 U.S. at 472. The trial court did so here. In fact, the

Court’s Order included an excerpt of the trial court advising Hayward that he

could receive a 15-year sentence before accepting his plea.

      For these reasons, Hayward is not entitled to Rule 60(b) relief.

      Accordingly, it is now ORDERED:

      Petitioner Ahmad Hayward’s Motion for Relief from Judgment (Doc. 40)

and Amended Motion for Relief from Judgment (Doc. 41) are DENIED.

      DONE and ORDERED in Fort Myers, Florida on February 3, 2021.




Copies: All Parties of Record




                                       3
